     Case 7:20-cv-01631-CLM-JHE Document 12 Filed 03/29/21 Page 1 of 3                    FILED
                                                                                 2021 Mar-29 PM 12:53
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       WESTERN DIVISION

ERIN WOODS,                                  )
    Petitioner,                              )
                                             )
v.                                           )   Case No. 7:20-cv-01631-CLM-JHE
                                             )
PATRICIA V. BRADLEY,                         )
    Respondent.                              )


                          MEMORANDUM OPINION

      The magistrate judge entered a report that recommended this court dismiss

Erin Woods’s petition for writ of habeas corpus with prejudice (doc. 10). Woods

has timely filed two objections (doc. 11).

      First, Woods says the magistrate judge misinterpreted her petition as a request

for relief under the CARES Act. (Doc. 11). The court disagrees. The magistrate

judge analyzed Woods’s petition as a petition for a writ of habeas corpus under 28

U.S.C. § 2241. See Doc. 10 at 3 (“Because Woods challenges the execution of her

sentence, specifically, the denial of home confinement, her petition is properly

considered pursuant to 28 U.S.C. § 2241”). Woods is right that the magistrate judge

concluded that the CARES Act does not provide the authority to release Woods, but

this was due to the general principles that “[a] prisoner has no liberty interest in

being transferred to home detention because no constitutionally protected interest in

the place of confinement exists” and “[p]risoners also do not have any have any
      Case 7:20-cv-01631-CLM-JHE Document 12 Filed 03/29/21 Page 2 of 3




constitutional right to be released before the expiration of a valid sentence.” (Id.)

(citations omitted). Woods points to her petition’s request for “immediate release

from the Federal Bureau of Prisons and the Aliceville prison facility, subject to any

conditions the court chooses to impose, due to the unsafe conditions during the

global pandemic at the facility where she is confined,” (doc. 11 at 2) (citing doc. 1),

but this is consistent with how the magistrate judge interpreted her petition and his

reasoning that the court cannot grant Woods the relief she seeks because she has no

constitutional right to such relief.

      Second, Woods points to other violations in her petition she says the R&R did

not address: a violation of 18 U.S.C. § 4042(a)(2), which requires the Bureau of

Prisons to “provide suitable quarters and provide for the safekeeping, care, and

subsistence” of federal prisoners; an Eighth Amendment violation, based on cruel

and unusual punishment; and a Fourteenth Amendment due process violation, based

on “indifference to Plaintiff’s life and liberty.” (Doc. 11 at 2; doc. 1 at 7-8). The

magistrate judge did not discuss these separately from the CARES Act claim, but

his conclusion that the relief Woods seeks is not available to her in a habeas petition

covers each of them. Viewed through any of these lenses, Woods still has neither a

“constitutionally protected interest in [her] place of confinement” nor

“any . . . constitutional right to be released before the expiration of” her sentence.

(See doc. 10 at 3-4). To the extent that Woods claims § 4042(a)(2) provides her a
                                              2
       Case 7:20-cv-01631-CLM-JHE Document 12 Filed 03/29/21 Page 3 of 3




right to habeas relief separate from the Constitution, 1 that statute is at most “a general

duty of care to safeguard prisoners,” Cohen v. United States, 151 F.3d 1338, 1342

(11th Cir. 1998). Woods offers no authority for the proposition that the statute

allows for release or relocation (as opposed to money damages or injunctive relief)

when the government fails to adhere to its terms.

       The court has considered the entire file in this action, together with the report

and recommendation, and has reached an independent conclusion that the report and

recommendation is due to be adopted and approved. Accordingly, the court hereby

adopts and approves the findings and recommendation of the magistrate judge as the

findings and conclusions of this court. The petition for writ of habeas corpus is due

to be DISMISSED. A separate Order will be entered.

       DONE this March 29, 2021.



                                           _________________________________
                                           COREY L. MAZE
                                           UNITED STATES DISTRICT JUDGE




       1
          Woods characterizes the alleged § 4042(a)(2) violation as a violation of her constitutional
rights, rather than a separate statutory claim. See Doc. 11 at 2.
                                                      3
